DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/810,299 filed on 3/5/2020 with effective filing date 3/6/2019. Claims 1-22 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dussan et al. US 2017/0242102 A1 in view of Laine et al. US 2018/0372496 A1. 
Per claims 1 & 14, Dussan et al. discloses a Light Detection And Ranging (LIDAR) detector circuit, comprising: a plurality of detector pixels, a respective detector pixel of the detector pixels comprising a plurality of detector elements (para: 73, & fig. 11A, e.g. embodiments where the ladar transmitter employs compressive sensing, the transmitted ladar pulse 108 is known, as it is arrival time within the designated range swath); and at least one control circuit configured to provide one or more detector control signals that define a first active detection area comprising a first subset of the detector elements for a first image acquisition (para: 68 & fig. 10A, e.g. , the photodetector 600 receives the reference pulse 1000 via the distinct optical path and then later the reflected ladar pulse 112. The signal sensed by the photodetector 600 can then be digitized by an ADC 1002 and separated into two channels), and a second active detection area comprising a second subset of the detector elements for a second image acquisition (para: 70, e.g. while the example of FIG. 10A shows a single photodetector 600 and ADC 1002 in the receiver, it should be understood that separate photodetectors can be used to detect the return pulse 112 and the reference pulse 1000. Also, separate ADCs could be used to digitize the outputs from these photodetectors). 
Dussan et al. fails to explicitly disclose selectively activate one or more of the detector elements of the respective detector pixel.
Laine et al. however in the same field of endeavor teaches selectively activate one or more of the detector elements of the respective detector pixel (para: 117, e.g. the selective light collector is an LCD and the platform is supported on a frame, the method further comprises compensating for rotation of the frame by selectively activating pixels of the LCD).
Therefore, in view of disclosures by Laine et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Dussan et al. and Laine et al. in order to ensures that the selective light collector is collecting the peak amount of light from the set of celestial bodies. 
Per claim 2, Laine et al. further teaches the LIDAR detector circuit of claim 1, wherein the at least one control circuit is configured to provide the one or more detector control signals for the first and second image acquisitions responsive to first and second intensities of incident light, respectively (para: 28, e.g. the method includes adjusting an orientation of the selective light collector to maximize the light intensity of the combined forward scattered light).
Per claim 3, Laine et al. further teaches the LIDAR detector circuit of claim 2, wherein the first intensity is greater than the second intensity, and wherein the first active detection area is less than the second active detection area (para: 28, e.g. the method includes adjusting an orientation of the selective light collector to maximize the light intensity of the combined forward scattered light)
Per claim 4, Dussan et al. further discloses the LIDAR detector circuit of claim 2, wherein at least one of the detector elements of the first and/or second subsets is polarization-selective (para: 47, e.g. the array 600 may be divided into an J.times.K grid of composite pixels, where each composite pixel is comprised of X individual sensors 602. Summer circuits can be positioned between the detector array 600 and the multiplexer 604, where each summer circuit corresponds to a single composite pixel and is configured to sum the readouts (sensor signals 610) from the pixels that make up that corresponding composite pixel).
Per claim 5, Dussan et al. further discloses the LIDAR detector circuit of claim 4, wherein the at least one of the detector elements comprises a polarizer thereon (para: 47, e.g. the array 600 may be divided into an J.times.K grid of composite pixels, where each composite pixel is comprised of X individual sensors 602. Summer circuits can be positioned between the detector array 600 and the multiplexer 604, where each summer circuit corresponds to a single composite pixel and is configured to sum the readouts (sensor signals 610) from the pixels that make up that corresponding composite pixel).
Per claim 6, Dussan et al. further discloses the LIDAR detector circuit of claim 5, wherein the polarizer comprises metallization defining a grid pattern (para: 47, e.g. the array 600 may be divided into an J.times.K grid of composite pixels, where each composite pixel is comprised of X individual sensors 602. Summer circuits can be positioned between the detector array 600 and the multiplexer 604, where each summer circuit corresponds to a single composite pixel and is configured to sum the readouts (sensor signals 610) from the pixels that make up that corresponding composite pixel).
Per claim 7, Dussan et al. further discloses the LIDAR detector circuit of claim 1, wherein the at least one control circuit is configured to provide the one or more detector control signals for the first and second image acquisitions based on first and second distance ranges corresponding thereto, respectively  (para: 70, e.g. while the example of FIG. 10A shows a single photodetector 600 and ADC 1002 in the receiver, it should be understood that separate photodetectors can be used to detect the return pulse 112 and the reference pulse 1000. Also, separate ADCs could be used to digitize the outputs from these photodetectors).
Per claim 8, Dussan et al. further discloses the LIDAR detector circuit of claim 7, wherein the first distance range comprises a closer distance to the respective detector pixel than the second distance range, and wherein the first active detection area is less than the second active detection area (para: 53-54, e.g. at step 630, range information for the targeted range point is computed based on the processing of the photodetector signal at step 628; this range computation can rely on any of a number of techniques. Also, the computed range information can be any data indicative of a distance between the ladar system 100 and the targeted range point 110).
Per claim 9, Laine et al. further teaches the LIDAR detector circuit of claim 1, wherein the first and second image acquisitions comprise respective subframes of an image frame, and wherein the one or more detector control signals comprise strobe signals that are configured to activate the detector pixels to detect photons incident thereon for the respective subframes (para: 117, e.g. the selective light collector is an LCD and the platform is supported on a frame, the method further comprises compensating for rotation of the frame by selectively activating pixels of the LCD).

Per claim 10, Laine et al. further teaches the LIDAR detector circuit of claim 9, wherein the one or more detector control signals comprise subpixel control signals that are configured to connect respective outputs of the one or more of the detector elements of the respective detector pixel to the at least one control circuit (para: 112, e.g. adjusting the orientation of the selective light collector can further include oscillating the selective light collector about an optimal orientation associated with maximum detected light intensity to detect fluctuations in the light intensity based on oscillation of the light collector, and adjusting the orientation of the selective light collector to maximize the light intensity when the orientation associated with maximum detected light intensity changes).
Per claim 11, Dussan et al. further discloses the LIDAR detector circuit of claim 1, wherein the at least one control circuit is configured to provide the one or more detector control signals to activate at least one of the detector elements of the first and/or second subsets independent of the first and second image acquisitions (para: 70, e.g. while the example of FIG. 10A shows a single photodetector 600 and ADC 1002 in the receiver, it should be understood that separate photodetectors can be used to detect the return pulse 112 and the reference pulse 1000. Also, separate ADCs could be used to digitize the outputs from these photodetectors).
Per claim 12, Dussan et al. further discloses the LIDAR detector circuit of claim 1, wherein the first and second subsets comprise different quantities of the detector elements, and/or wherein the first and second subsets comprise ones of the detector elements having different surface areas (para: 63, e.g. the ladar transmitter 102 and a photodetector 900 are used to provide the ladar receiver 104 with tracking information regarding where the ladar transmitter (via its scanning mirrors) is targeted. In this example, photodetector 900 is positioned optically downstream from the scanning mirrors (e.g., at the output from the ladar transmitter 102), where this photodetector 900 operates as (1) an effectively transparent window for incident light that exhibits a frequency within a range that encompasses the frequencies that will be exhibited by the ladar pulses 108).
Per claim 13, Dussan et al. further discloses the LIDAR detector circuit of claim 1, wherein each of the detector pixels comprises a respective plurality of detector elements, and wherein the at least one control circuit is configured to provide the one or more detector control signals to each of the detector pixels for the first and second image acquisitions (para: 70, e.g. while the example of FIG. 10A shows a single photodetector 600 and ADC 1002 in the receiver, it should be understood that separate photodetectors can be used to detect the return pulse 112 and the reference pulse 1000. Also, separate ADCs could be used to digitize the outputs from these photodetectors). 
Per claims 15 & 21, Dussan et al. discloses a Light Detection And Ranging (LIDAR) detector circuit, comprising: an array of detector pixels, a respective detector pixel of the array comprising a plurality of detector elements (para: 73, & fig. 11A, e.g. embodiments where the ladar transmitter employs compressive sensing, the transmitted ladar pulse 108 is known, as it is arrival time within the designated range swath).
Dussan et al. fails to explicitly disclose at least one control circuit configured to dynamically adjust a sensitivity and/or power consumption of the respective detector pixel for respective image acquisitions based on incident light conditions and/or distance ranges associated with the respective image acquisitions.
Laine et al. however in the same field of endeavor teaches at least one control circuit configured to dynamically adjust a sensitivity and/or power consumption of the respective detector pixel for respective image acquisitions based on incident light conditions and/or distance ranges associated with the respective image acquisitions (para: 57, e.g. an image of the field of celestial bodies 12 is not created at the light detector 24, but instead the forward-scattered light from each of the celestial bodies 12 is captured and integrated to produce single combined intensity measurement. In such cases, the detector serves as a light intensity power meter).
Therefore, in view of disclosures by Laine et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Dussan et al. and Laine et al. in order to ensures that the selective light collector is collecting the peak amount of light from the set of celestial bodies. 
Per claim 16, Laine et al. further teaches the LIDAR detector circuit of claim 15, wherein the at least one control circuit is configured to dynamically adjust the sensitivity and/or power consumption of the respective detector pixel by selectively activating different subsets of the detector elements to vary an active detection area of the respective detector pixel for the respective image acquisitions (para: 28 & 117, e.g. the selective light collector is an LCD and the platform is supported on a frame, the method further comprises compensating for rotation of the frame by selectively activating pixels of the LCD. The method may include rotating or translating the LCD, but this is not required).
Per claim 17, Laine et al. further teaches the LIDAR detector circuit of claim 16, wherein the different subsets comprise different quantities of the detector elements, and/or ones of the detector elements having different surface areas (para: 28).
Per claim 18, Dussan et al. further discloses the LIDAR detector circuit of claim 15, wherein the detector elements of the respective detector pixel comprise at least one polarization-selective detector element, and wherein the at least one control circuit is configured to dynamically adjust the sensitivity and/or power consumption of the respective detector pixel by selectively activating the at least one polarization-selective detector element for the respective image acquisitions based on the incident light conditions associated therewith (para: 47, e.g. the array 600 may be divided into an J.times.K grid of composite pixels, where each composite pixel is comprised of X individual sensors 602. Summer circuits can be positioned between the detector array 600 and the multiplexer 604, where each summer circuit corresponds to a single composite pixel and is configured to sum the readouts (sensor signals 610) from the pixels that make up that corresponding composite pixel).
Per claim 19, Dussan et al. further discloses the LIDAR detector circuit of claim 18, wherein the at least one polarization-selective detector element comprises a polarizer thereon, wherein the polarizer comprises metallization defining a grid pattern (para: 47).
Per claim 20, Laine et al. further teaches the LIDAR detector circuit of claim 14, wherein the at least one control circuit is configured to activate at least one of the detector elements of the respective pixel independent of the incident light conditions and/or distance ranges associated with the respective image acquisitions (para: 92).
Per claim 22, Dussan et al. further discloses the LIDAR detector circuit of claim 1, wherein the LIDAR detector circuit is configured to be coupled to an autonomous vehicle and oriented relative to an intended direction of travel of the autonomous vehicle (para: 03, e.g. particularly in an area such as automobile computer vision. However, these needs are not limited to the automobile computer vision market as the desire for improved computer vision technology is ubiquitous across a wide variety of fields, including but not limited to autonomous platform vision (e.g., autonomous vehicles for air, land (including underground)).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ferreira et al. US 2020/0284883 A1, e.g. an optical component for a LIDAR Sensor System. The optical component may include an optical element having a first main surface and a second main surface opposite to the first main surface, a first lens array formed on the first main surface.
	Dussan et al. US 2017/0242102 A1, e.g. disclosed herein are various embodiment of an adaptive ladar receiver and associated method whereby the active pixels in a photodetector array used for reception of ladar pulse returns can be adaptively controlled based at least in part on where the ladar pulses were targeted. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485